Name: 2001/24/EC: Commission Decision of 27 December 2000 amending Decision 2000/504/EC establishing transitional measures with regard to testing for bovine tuberculosis within the framework of Council Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2000) 4141)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  health;  means of agricultural production
 Date Published: 2001-01-11

 Avis juridique important|32001D00242001/24/EC: Commission Decision of 27 December 2000 amending Decision 2000/504/EC establishing transitional measures with regard to testing for bovine tuberculosis within the framework of Council Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2000) 4141) Official Journal L 006 , 11/01/2001 P. 0014 - 0015Commission Decisionof 27 December 2000amending Decision 2000/504/EC establishing transitional measures with regard to testing for bovine tuberculosis within the framework of Council Directive 64/432/EEC(notified under document number C(2000) 4141)(Text with EEA relevance)(2001/24/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Directive 2000/20/EC(2), and in particular Article 16(3) thereof,Whereas:(1) Commission Decision 2000/504/EC(3) established transitional measures with regard to testing for bovine tuberculosis within the framework of Directive 64/432/EEC.(2) Certain Member States are not officially free from bovine tuberculosis and brucellosis and have not yet accomplished the installation of a surveillance network or this network is not yet approved in accordance with the procedure referred to in Article 17 of Directive 64/432/EEC.(3) As of 1 January 2001 the provisions of Article 6(2)(e) of Directive 64/432/EEC are no longer applicable. It appears appropriate to allow under certain conditions until the surveillance network is approved or officially-free status achieved and in any case for a transitional period ending 1 May 2002 at the latest, derogation from the requirements for the testing of individual bovine animals for tuberculosis and brucellosis intended for dispatch from certain Member States.(4) For the purpose of legal clarity it appears appropriate to combine in one single Decision all transitional measures adopted in accordance with the provisions in Article 16(3) of Directive 64/432/EEC. Decision 2000/504/EC must therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2000/504/EC is amended as follows:1. The title of the Decision is replaced by the following:"Commission Decision 2000/504/EC of 25 July 2000 establishing transitional measures within the framework of Council Directive 64/432/EEC".2. A new Article 3 is inserted as follows:"Article 3By way of derogation from Article 6(2)(a) and (b) of Directive 64/432/EEC, Member States may license the introduction onto their territory of bovine animals aged less than 30 months for meat production which have not been subject to the tests required in Article 6(2)(a) and (b) referred to above, under the following conditions.1. These animals- come from the Member States listed in the Annex,- come from herds which are officially tuberculosis-free and officially brucellosis-free,- are accompanied by an animal health certificate in accordance with Annex F of Directive 64/432/EEC, Model 1, in which in particular paragraph 7 in Section A is duly completed.2. The competent authorities of the Member State of dispatch have made the necessary arrangements to ensure that the animals comply with the requirements of Article 4(1) of Directive 64/432/EEC.3. The Member State or region of dispatch is of at least the same health status with regard to bovine tuberculosis and bovine brucellosis as the Member State or region of destination.4. The competent authorities of the Member State of destination take all necessary measures to keep the animals referred to in point 1 under their supervision until these animals are slaughtered. This supervision shall include at least regular inspection of the herds of destination and testing for bovine tuberculosis and sampling for laboratory testing for bovine brucellosis of the animals in accordance with the provisions of respectively Annex A(I) and (II) to Directive 64/432/EEC.5. The competent authorities of the Member State of destination take all necessary measures to prevent effectively any contamination of indigenous herds."3. Articles 3 and 4 become respectively Articles 4 and 5.4. The words "Article 1 of" are deleted in the heading of the Annex.5. The words "Belgium" and "Spain" are added to the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 163, 4.7.2000, p. 35.(3) OJ L 201, 9.8.2000, p. 6.